

116 SRES 535 ATS: Designating March 5, 2020, as “National Slam the Scam Day” to raise awareness about the increasing number of government imposter scams, to encourage the implementation of policies to prevent government imposter scams, and to encourage the improvement of protections from government imposter scams for the people of the United States. 
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 535IN THE SENATE OF THE UNITED STATESMarch 5, 2020Ms. Collins (for herself, Ms. Sinema, Ms. McSally, and Mr. Casey) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 5, 2020, as National Slam the Scam Day to raise awareness about the increasing number of government imposter scams, to encourage the implementation of policies to prevent government imposter scams, and to encourage the improvement of protections from government imposter scams for the people of the United States. Whereas millions of individuals in the United States are targeted by scams each year, including government imposter scams, such as the Social Security impersonation scam and the Internal Revenue Service impersonation scam, sweepstakes scams, romance scams, computer tech support scams, grandparent scams, debt scams, home improvement scams, fraudulent investment schemes, and identity theft;Whereas, since 2013, the fraud hotline of the Special Committee on Aging of the Senate has received more than 9,500 complaints from individuals in all 50 States, the District of Columbia, and the Commonwealth of Puerto Rico reporting possible scams;Whereas government imposter scams involve criminals contacting individuals in the United States and impersonating employees of government agencies, such as the Social Security Administration, to demand payment or personal information, which defrauds individuals of the United States and erodes trust in the government agencies that the criminals impersonate;Whereas, since 2014, fraud from government imposter scams has been the top fraud type reported to the Federal Trade Commission;Whereas there were nearly 390,000 government imposter scams reported to the Federal Trade Commission in 2019;Whereas the Federal Trade Commission has estimated that victims lost nearly $153,000,000 to government imposter scams in 2019;Whereas, according to the Federal Trade Commission, in 2018, older adults reported larger median individual losses as a result of government imposter scams than younger adults;Whereas, in 2019, the fraud hotline of the Special Committee on Aging of the Senate received more than 5 times the number of Social Security impersonation scam complaints than that hotline received in 2018;Whereas, according to the Federal Trade Commission—(1)individuals in the United States reported losing nearly $38,000,000 to the Social Security impersonation scam in 2019; and(2)in 2018, the Social Security impersonation scam contributed to an increase from 2017 in median financial losses reported by older individuals of the United States; andWhereas increased awareness of, and education about, government imposter scams help to thwart government imposter scammers: Now, therefore, be it That the Senate—(1)designates March 5, 2020, as National Slam the Scam Day;(2)recognizes National Slam the Scam Day as an opportunity to raise awareness about scams that involve individuals impersonating government employees by mail, on the phone, or online (referred to in this resolving clause as government imposter scams);(3)recognizes that law enforcement agencies, consumer protection groups, area agencies on aging, and financial institutions all play vital roles in—(A)preventing government imposter scams from targeting the people of the United States; and(B)educating the people of the United States about government imposter scams;(4)encourages—(A)the implementation of policies to prevent government imposter scams; and(B)the improvement of measures to protect the people of the United States from government imposter scams;(5)encourages members of the public to—(A)hang up on calls from individuals falsely claiming to represent government agencies;(B)share information about government imposter scams with family and friends; and(C)report government imposter scams to—(i)the Inspector General of the Social Security Administration;(ii)the Treasury Inspector General for Tax Administration; or(iii)the Federal Trade Commission; and(6)honors the commitment and dedication of the individuals and organizations who work tirelessly to fight against government imposter scams. 